Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered May 1, 1985, convicting her of assault in the first *644degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s claim, the evidence of her guilt was overwhelming. We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Brown, Weinstein and Rubin, JJ., concur.